Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 23, 2021.

Status of the Claims
The instant claim set was filed October 23, 2019.
Claims 5, 9-10, 12-13, 16, 20, 25-27, 30-36 are cancelled.
Claims 1-4, 6-8, 11, 14-15, 17-19, 21-24, 28-29 are pending.
	Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species.
Claims 1-2, 4, 6-8, 11, 14-15, 17-19, 21-24, 28-29 are under examination.

Election/Restrictions
Examiner has required restriction of inventions/species in the instant application as set forth in the Office action mailed 04/23/2021. After reviewing the instant application, and further the prior art pertinent to the instant claims, Examiner considers withdrawal of the first, third, fourth, fifth, and sixth species elections would expedite prosecution of the instant application. Accordingly, the first, third, fourth, fifth, and sixth species elections, as set forth in the Office action mailed 04/23/2021, is hereby withdrawn. The second species election, as set forth in the Office action mailed 04/23/2021, is maintained for the reasons set forth below.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Applicant’s response filed 09/23/2021 to the Requirement for Restriction/Election mailed 04/23/2021 is acknowledged.
Per the second species elections (see pages 6-7 of the Requirement for Restriction/Election), Applicant was required to elect a specifically recited TNF superfamily receptor ligand. Applicant’s election of APRIL in the reply filed on 09/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/23/2021.
	
Priority
	This application is a National Stage of International Application No. PCT/US18/13221 filed 01/10/2018, claiming priority based on U.S. Provisional Application Nos. 62/444,622 filed 01/10/2017; 62/516,279 filed 06/07/2017; and 62/580,258 filed 11/01/2017. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/23/2019 and 09/23/2021 are being considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings filed 07/09/2019 are objected to because some of the data sets plotted in Figures 7, 11, and 13 are indistinguishable. For example, “BCMA CAR” and “APRIL-4-1-BB CAR” in Figure 7 are represented by indistinguishable shades of grey so as to render unclear what data set refers to “BCMA CAR” as opposed to “APRIL-4-1-BB CAR”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Applicant is reminded of the following regarding submission of color drawings:
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
	The disclosure is objected to because of the following informalities: The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
One example of such an improperly demarcated trademark is “Luminex”, which appears in the present specification in paragraph [00219]. It is noted that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks. Failure to correct all instances of improperly demarcated trademarks in the instant application will delay mailing of a Notice of Allowance in the event that claims are found allowable.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Claim Objections
	Claim 7 is object to for the following informalities:
	Claim 7 recites a Markush grouping of SEQ ID NOs selected from SEQ ID NOs: 21, 27, and 33. However, SEQ ID NOs: 21, 27, and 33 are all identical, and therefore recitation of all three SEQ ID NOs is redundant. Appropriate action is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "lysine-rich" in the phrase “lysine-rich region of APRIL” is a relative term which renders the claim indefinite.  The term "lysine-rich" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear what the minimum threshold for the percentage of lysine (K) residues in a given region is required to render said region a “lysine-rich” region.

Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28-29 are directed to methods of treating cancers, plasma cell disorders, amyloidosis, and autoimmune diseases and recite a step of administering a cell comprising a CAR. The claims neither recite administration of an “effective amount” of said cell comprising a CAR, nor wherein the administration step results in treatment of the cancer, plasma cell disorder, amyloidosis, or autoimmune disease. Accordingly, the recitation is indefinite because it is unclear whether the claims recite the minimally essential structure and/or steps required to achieve treatment of the cancer, plasma cell disorder, amyloidosis, or autoimmune disease, as required by the claims. In other words, it is unclear whether the claims require additional structure and/or steps not positively recited in order to achieve the recited treatment.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8, 11, 14-15, 17-18, 22-24, 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
This is a lack of written description rejection.
Scope of the Claims: Claims 1, 4, 8, 11, 14-15, 17-18, 22-24, 28-29 are directed to a broad genus of CAR polypeptides comprising one or more extracellular binding domains comprising any portion of any Tumor Necrosis Factor (TNF) superfamily receptor ligand. Page 2 of the specification discloses that the TNF superfamily receptor ligand includes, but is not limited to, APRIL, TNF-alpha, lymphotoxin beta, OX40L, CD154, FasL, LIGHT, TL1A, CD70, Siva, CD153, 4-lBB ligand, TRAIL, RANKL, TWEAK, BAFF, CAMLG, LIGHT, NGF, BDNF, NT-3, NT-4, GITR ligand, TL1A, or EDA-A2. Under the broadest reasonable interpretation, a “ligand” of a TNF superfamily receptor includes any peptide molecule that binds to, or interacts with, a TNF 
Teachings of the Specification: The specification only exemplifies a CAR polypeptide comprising one or three extracellular domains comprising a portion of APRIL. The specification only exemplifies expression of the APRIL CAR in a T cell. See [00214, 00224, 00233, 00272-00274]. The specification does not exemplify a CAR polypeptide comprising two, four, five, six, or more extracellular domains comprising a portion of APRIL. The specification does not exemplify a CAR polypeptide comprising an extracellular domain comprising a portion of TNF-alpha, lymphotoxin beta, OX40L, CD154, FasL, LIGHT, TL1A, CD70, Siva, CD153, 4-lBB ligand, TRAIL, RANKL, TWEAK, BAFF, CAMLG, LIGHT, NGF, BDNF, NT-3, NT-4, GITR ligand, or TL1A, EDA-A2. That is, the specification does not exemplify a single CAR polypeptide comprising an extracellular domain comprising a portion of a TNF superfamily receptor ligand other than APRIL. The specification does not exemplify therapeutic potential of the APRIL-CAR T cells for any disease or disorder other than multiple myeloma. See [00233, 00271, and 274].
State of the Art: Guedan et al. (Mar 2019) “Engineering and Design of Chimeric Antigen Receptors” Molecular Therapy-Methods & Clinical Development, 12, 145-156, provides a review of the state of the art of the design/engineering of CARs and therapeutic uses. Guedan discloses that a universally improved CAR structure has not been discovered, that each CAR construct needs 
Conclusion: For the reasons outlined above, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the Applicant is in possession of the broad genus of CAR polypeptides comprising one or more extracellular binding domains comprising a portion of a Tumor Necrosis Factor (TNF) superfamily receptor ligand, other than a portion of APRIL, at the time the application was filed.


Claims 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
This is a scope of enablement rejection.
While being enabling for treating multiple myeloma by administration of a chimeric antigen receptor (CAR) T cell, wherein the CAR extracellular domain is APRIL, the specification does not reasonably provide enablement for the broad scope of treatment of any cancer, any plasma cell disorder, any amyloidosis, or any autoimmune disease by administration of any mammalian cell type comprising a CAR polypeptide, wherein the CAR extracellular domain is any portion of any Tumor Necrosis Factor (TNF) superfamily receptor ligand. The specification does not enable any person 
The factors listed below have been considered in the analysis of enablement:
(A)  The breadth of the claims;
(B)  The nature of the invention;
(C)  The state of the prior art;
(D)  The level of one of ordinary skill;
(E)  The level of predictability in the art;
(F)  The amount of direction provided by the inventor;
(G)  The existence of working examples; and
(H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Nature of the Invention/Breadth of the claims: 
The claims are directed to the administration of a broad genus of CAR polypeptides comprising one or more extracellular binding domains comprising a portion of a Tumor Necrosis Factor (TNF) superfamily receptor ligand. Page 2 of the specification discloses that the TNF superfamily receptor ligand includes, but is not limited to, APRIL, TNF-alpha, lymphotoxin beta, OX40L, CD154, FasL, LIGHT, TL1A, CD70, Siva, CD153, 4-lBB ligand, TRAIL, RANKL, TWEAK, BAFF, CAMLG, LIGHT, NGF, BDNF, NT-3, NT-4, GITR ligand, TL1A, or EDA-A2. Under the broadest reasonable interpretation, a “ligand” of a TNF superfamily receptor includes any peptide molecule that binds to, or interacts with, a TNF superfamily receptor. Accordingly, the claims are directed to the administration of a broad genus of CAR polypeptides that target, or interact with, a wide scope of structurally distinct receptors. Moreover, the claims recite a CAR polypeptide comprising “one or more” extracellular domains comprising a portion of TNF 
This broad genus of CAR polypeptides is to be expressed on any “mammalian cell” (claim 24). Page 32 of the specification discloses that the cell includes, but is not limited to, immune cells, cells of hematopoietic origin, lymphocytes, B cells, T cells, natural killer cells, myeloid cells, monocytes, macrophages, eosinophils, mast cells, basophils, and granulocytes. Under the broadest reasonable interpretation, a “mammalian cell” is not limited to immune cells but embrace any cell type found in a mammalian animal, such as stem cells, nerve cells, liver cells, heart cells, hair cells, and skin cells. 
Said broad genus of mammalian cells expressing said broad genus of CAR polypeptides is to be administered to a patient for the treatment of any cancer, any plasma cell disorder, any amyloidosis, and any autoimmune disease. Pages 32-33 discloses that “cancer” includes, but is not limited to, solid tumors, acute myeloid leukemia (AML), Chronic myeloid leukemia (CML), Acute lymphocytic leukemia (ALL), Chronic lymphocytic leukemia (CLL), Diffuse large B-cell lymphoma (DLBCL), Follicular lymphoma, Chronic lymphocytic leukemia (CLL), Small lymphocytic lymphoma (SLL), Mantle cell lymphoma (MCL), Marginal zone lymphomas, Burkitt lymphoma, hairy cell leukemia (HCL), Adrenocortical Tumor, Alveolar Soft Part Sarcoma, Carcinoma, Chondrosarcoma, Colorectal Carcinoma, Desmoid Tumors, Desmoplastic Small Round Cell Tumor, Endocrine Tumors, Endodermal Sinus Tumor, Epithelioid Hemangioendothelioma, Ewing Sarcoma, Germ Cell Tumors (Solid Tumor), Giant Cell Tumor of Bone and Soft Tissue, Hepatoblastoma, Hepatocellular Carcinoma, Melanoma, Nephroma, Neuroblastoma, Non-Rhabdomyosarcoma Soft Tissue Sarcoma (NRSTS), Osteosarcoma, Paraspinal Sarcoma, Renal Cell Carcinoma, Retinoblastoma, Rhabdomyosarcoma, Synovial Sarcoma, and Wilms Tumor. Pages 33-
As outlined above, the claims are directed to the administration of a wide scope of CAR polypeptides targeting structurally distinct receptors (antigens), expressed on the surface of a wide 
Guidance of the Specification/ Existence of Working Examples: 
The specification only exemplifies a CAR polypeptide comprising one or three extracellular domains comprising a portion of APRIL. The specification only exemplifies expression of the APRIL CAR in a T cell. See [00214, 00224, 00233, 00272-00274]. The specification does not exemplify a CAR polypeptide comprising two, four, five, six, or more extracellular domains comprising a portion of APRIL. The specification does not exemplify a CAR polypeptide comprising an extracellular domain comprising a portion of TNF-alpha, lymphotoxin beta, OX40L, CD154, FasL, LIGHT, TL1A, CD70, Siva, CD153, 4-lBB ligand, TRAIL, RANKL, TWEAK, BAFF, CAMLG, LIGHT, NGF, BDNF, NT-3, NT-4, GITR ligand, TL1A, EDA-A2, or any other ligand of a TNF superfamily receptor. The specification does not exemplify expression of the APRIL CARs on a mammalian cell other than a T cell.
The specification discloses that APRIL targets BCMA and TACI, two surface antigens known to be expressed in myeloma (cancer of plasma cells). T cells expressing the APRIL CARs demonstrated specific killing of multiple myeloma cells expressing BCMA and TACI. Based on this data, the specification concludes that the APRIL CARs are useful therapeutic agents for treatment of tumors expressing BCMA, TACI, and/or BAFF-receptor, e.g., myeloma. See [00233, 00271, and 274]. The specification does not exemplify therapeutic potential of the APRIL-CAR T cells for any disease or disorder other than multiple myeloma. 
State of the Art/Predictability of the Art: 
Guedan et al. (Mar 2019) “Engineering and Design of Chimeric Antigen Receptors” Molecular Therapy-Methods & Clinical Development, 12, 145-156, provides a review of the state of the art of the design/engineering of CARs and therapeutic uses. Guedan discloses that a universally 
Guedan further discloses that, although CAR T cells have produced “impressive clinical responses in patients with hematologic malignancies”, several challenges remain for successfully applying CAR T cells to solid tumors, including an immunosuppressive tumor microenvironment. See page 145, col. 1. Guedan does not disclose that CAR T cells have demonstrated treatment of the wide scope of cancers, plasma cell disorders, amyloidosis, and autoimmune diseases embraced by the instant claims. 
The Amount of Experimentation Necessary: 
While being enabling for treating multiple myeloma by administration of a chimeric antigen receptor (CAR) T cell, wherein the CAR extracellular domain is APRIL, the teachings of the instant specification do not resolve the unpredictability in the art of in practicing treatment of any cancer, any plasma cell disorder, any amyloidosis, or any autoimmune disease by administration of any mammalian cell type comprising a CAR polypeptide, wherein the CAR extracellular domain is any portion of any Tumor Necrosis Factor (TNF) superfamily receptor ligand, and considering the lack of teachings or guidance provided by the specification to overcome the art-recognized . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 11, 14, 22-24, 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0237139 A1 to Pule et al.
Pule discloses a chimeric antigen receptor (CAR) comprising:
a BCMA-binding domain (i.e. TNF receptor superfamily member 17 binding domain) comprising a portion of APRIL;
a spacer domain;
a transmembrane domain; and
an intracellular signaling domain.
See [0068].
Pule further discloses that the CAR comprises a co-stimulatory signaling domain, wherein the co-stimulatory domain is chimeric CD28 and OX40. See [0073]. See also Figure 10.

Pule discloses that the spacer domain is an IgG1 “hinge” domain, or a CD8 “stalk” domain. See [0052]. See also Figure 10. The CD8 “stalk” domain reads on a CD8 “hinge” domain, under the broadest reasonable interpretation, because both was used to connect the extracellular antigen binding domain to the transmembrane domain.
Pule discloses a step of introducing a nucleic acid encoding the CAR into a T cell or a NK (natural killer) cell in order to make a T cell or a NK cell expressing the CAR. See [0055, 0058]. Pule discloses that the engineered T cell/NK cell is used for treating a plasma cell disorder (see [0065]), and further discloses a step of administering the T cell (see [0114]). See also [0108-0113].
Pule discloses that the BCMA-binding domain comprises a truncated APRIL, wherein the truncated APRIL is cleaved immediately after the furin cleavage site “KQKKQK” of wild-type APRIL. See [0093-0095]. For these reasons, and those set forth above, Pule discloses wherein the protein of APRIL does not comprise a “lysine-rich” region of ARPIL, under the broadest reasonable interpretation.
Pule discloses that the every interaction between the APRIL-based CAR and the targeted BCMA surface receptor inherently involves three CARs due to the three-fold symmetry in the binding interaction. See [0048]. For these reasons, and those set forth above, Pule discloses a polypeptide “complex” comprising three APRIL-based CARs, under the broadest reasonable interpretation. 


Claims 1-2, 4, 6, 8, 11, 14-15, 17-18, 22-24, 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/222593 A1 to Ma et al., published 12/28/2017, filed 12/22/2016, of record in IDS.
Ma discloses chimeric antigen receptor (CAR) polypeptide comprising signal peptide, an antigen recognition domain, a hinge region, a transmembrane domain, a co-stimulatory domain, and a signaling domain. Page 31, lines 11-13. Ma discloses that the “signal peptide” is equivalent to a “leader sequence”. See page 32, lines 5-6.
Ma discloses that the signal peptide (“leader sequence”) is CD8a or CD8b. See page 34, lines 16-28.
Ma discloses that the antigen recognition domain (“extracellular domain”) includes APRIL or a fragment thereof. Page 37, lines 8-14.
Ma discloses that the hinge domain is 4-1BB or CD8. See page 39, lines 8-12.
Ma discloses that the transmembrane domain is CD8. See page 39, lines 27-28.
Ma discloses that the signaling domain (“intracellular signaling domain”) is CD3 zeta. Page 40, lines 13-14.
Ma discloses that the co-stimulatory domain is 4-1BB. Page 40, lines 18-24.
Ma discloses engineering a T cell to comprise the CAR. Page 43, lines 1-7.
Ma discloses a step of administering an APRIL CAR engineered cell to a cancer patient. Page 62, lines 9-17.
Ma disclose a compound CAR (cCAR) comprising at least three CAR units. Page 49, lines 1-3. Ma discloses that each CAR unit comprises an antigen recognition domain (“extracellular domain”). Page 47, lines 25-29. Ma discloses that the cCAR targets different epitopes or parts of the same antigen. Page 48, lines 8-9. In one embodiment, Ma discloses that the first and second antigen binding domain targets BCMA (i.e. TNF receptor superfamily member 17). Pages 49-50, joining 
Ma does not disclose that the APRIL, or fragment thereof, comprises a “lysine-rich” region.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0237139 A1 to Pule et al., as applied to claims 1-2, 6, 11, 14, 22-24, 28-29 above; in view of US 2006/0003407 A1 to Rennert et al.
Pule discloses that the truncated APRIL comprises the sequence of SEQ ID NO: 14 of US 2016/0237139 A1. See [0095]. The difference between SEQ ID NO: 21 of the instant application and SEQ ID NO: 14 of US 2016/0237139 A1 is that SEQ ID NO: 21 of the instant application of the instant application comprises two additional amino acid residues (HS) at the N-terminus. See alignment below. In other words, the portion of APRIL taught by Pule is a truncation by two amino acids of the portion of ARPIL according to instant SEQ ID NO: 21. Prior to the effective filing date of the instantly claimed invention, Rennert is considered relevant prior art for teaching a binding prima facie obvious to one of ordinary skill in the art to substitute the portion of APRIL as taught by Pule with the portion of APRIL according to instant SEQ ID NO: 21, as taught by Rennert, with a reasonable expectation of success because the portion of APRIL taught by Pule is merely a truncation by two amino acids of the portion of ARPIL according to instant SEQ ID NO: 21 and the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Alignment between instant SEQ ID NO: 21 (Qy) and SEQ ID NO: 14 of US 2016/0237139 A1 to Pule et al. (Db)

    PNG
    media_image1.png
    258
    647
    media_image1.png
    Greyscale






Alignment between instant SEQ ID NO: 21 (Qy) and SEQ ID NO: 11 of US 2006/0003407 A1 to Rennert et al. (Db)

    PNG
    media_image2.png
    299
    698
    media_image2.png
    Greyscale


Claims 7, and 19, 21 are rejected under 35 U.S.C. 103as being anticipated by WO 2017/222593 A1 to Ma et al., published 12/28/2017, filed 12/22/2016, of record in IDS, as applied to claims 1-2, 4, 6, 8, 11, 14-15, 17-18, 22-24, 28-29 above; in view of US 2006/0003407 A1 to Rennert et al.; and US 2015/0306141 A1 to Jensen et al.
The instant specification disclose that the CAR polypeptide according to instant SEQ ID NO: 19 comprising a CD8 leader sequence, an extracellular domain comprising a portion of APRIL, a hinge and transmembrane domain of CD8, a co-stimulatory domain of 4-1BB, and an intracellular signaling domain of CD3 zeta. See paragraphs [00254-00259] of the instant specification. As discussed above, Ma teaches a CAR polypeptide comprising a CD8 leader sequence, an extracellular domain comprising a portion of APRIL, a hinge and transmembrane domain of CD8, a co-stimulatory domain of 4-1BB, and an intracellular signaling domain of CD3 zeta. Ma further discloses a particular amino acid sequence of an APRIL CD19b compound CAR polypeptide according to SEQ ID NO: 88 of WO 2017/222593 A1. SEQ ID NO: 88 of WO 2017/222593 A1 
(1) the portion of APRIL of SEQ ID NO: 88 of WO 2017/222593 A1 comprises nine additional amino acid residues (VLTQKQKKQ) at the N-terminus with respect to instant SEQ ID NO: 19 (see gap located between residues 21 and 22 of instant SEQ ID NO: 19 in alignment below), and 
(2) the co-stimulatory domain of SEQ ID NO: 88 of WO 2017/222593 A1 is not 4-1BB as in instant SEQ ID NO: 19 (see residues 227-268 of instant SEQ ID NO: 19 in alignment below).
It is further noted that claim 19 recites 95% sequence identity to instant SEQ ID NO: 19, and instant SEQ ID NO: 19 is 380 amino acids in length. Therefore, claim 19 embraces 19 amino acid changes with respect to SEQ ID NO: 19.
With respect to difference (1), the CAR polypeptide according to instant SEQ ID NO: 19 comprises the portion of APRIL according to instant SEQ ID NO: 21 (i.e. residues 22-157 of instant SEQ ID NO: 19). Prior to the effective filing date of the instantly claimed invention, Rennert teaches a binding domain comprising a portion of APRIL (SEQ ID NO: 11 of US 2006/0003407 A1) that is identical to instant SEQ ID NO: 21 (i.e. residues 22-157 of instant SEQ ID NO: 19). See alignment above. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the portion of APRIL as taught by Ma with the portion of APRIL according to instant SEQ ID NO: 21 (i.e. residues 22-157 of instant SEQ ID NO: 19), as taught by Rennert, with a reasonable expectation of success because the portion of APRIL taught by Ma is merely an addition of nine additional amino acid residues with respect to the portion of ARPIL according to instant SEQ ID NO: 21 and the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
prima facie obvious over the cited prior art.












Alignment between instant SEQ ID NO: 19 (Qy) and SEQ ID NO: 88 of WO 2017/222593 A1 (Db)

    PNG
    media_image3.png
    728
    855
    media_image3.png
    Greyscale



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6-8, 11, 14-15, 17-19, 21, 24, 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/961,189 (claim set filed 12/08/2020). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claim 1 of ‘189 recite a chimeric antigen receptor (CAR) polypeptide comprising:
a) two or more extracellular domains, each comprising a TNF superfamily receptor ligand or a portion thereof;
b) a transmembrane domain; and
c) an intracellular signaling domain.
Claim 2 recites a hinge domain.
Claim 3 recites a co-stimulatory domain.
Claim 4 recites wherein the TNF ligand superfamily receptor ligand is APRIL.
Claim 11 recites a leader sequence.
Claim 17 recites wherein the hinge and transmembrane domain is CD8 or 4-1BB.
Claim 23 recites wherein the co-stimulatory domain is the intracellular domain of 4-1BB, CD28, CD27, ICOS, or OX40.
Claim 32 recites a mammalian cell comprising the CAR.
Claim 36 recites a method of treating a cancer, a plasma cell disorder, amyloidosis, an autoimmune disease or disorder, or transplant rejection in a subject, the method comprising:
a) engineering a T cell to comprise the CAR polypeptide on the T cell surface; and
b) administering the engineered T cell to the subject.
Claim 80 recites wherein the CAR comprises three APRIL domains. 
Claim 27 recites a CAR polypeptide comprising at least 95% identity with the sequence of SEQ ID NO: 39 of ‘189. SEQ ID NO: 19 of the instant application has 95% identity with SEQ ID NO: 39 of ‘189. See alignment below.

According to page 85 of the ‘189 specification, SEQ ID NO: 39 comprises a signaling domain of CD3 zeta.

Alignment between instant SEQ ID NO: 19 (Qy) and SEQ ID NO: 39 of 16/961,189

    PNG
    media_image4.png
    615
    809
    media_image4.png
    Greyscale





Alignment between instant SEQ ID NO: 21 (Qy) and SEQ ID NO: 40 of 16/961,189

    PNG
    media_image5.png
    353
    821
    media_image5.png
    Greyscale



Claims 22-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/961,189 (claim set filed 12/08/2020), as applied to claims 1-2, 6-8, 11, 14-15, 17-19, 21, 24, 28-29 above; in view of over US 2016/0237139 A1 to Pule et al.
The claims of ‘189 are directed to a CAR comprising an extracellular domain comprising a portion of APRIL. Prior to the effective filing date of the instantly claimed invention, Pule discloses a CAR comprising a BCMA-binding domain (i.e. TNF receptor superfamily member 17 binding domain) comprising a portion of APRIL. See [0068]. Pule discloses that the every interaction between the APRIL-based CAR and the targeted BCMA surface receptor inherently involves three CARs due to the three-fold symmetry in the binding interaction. See [0048]. Accordingly, Pule discloses that a polypeptide “complex” comprising three APRIL-based CARs naturally follows from the interaction of the APRIL ligand with its receptor BCMA. For these reasons, and those set forth prima facie obvious over the cited references, under the broadest reasonable interpretation. 

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/961,189 (claim set filed 12/08/2020), as applied to claims 1-2, 6-8, 11, 14-15, 17-19, 21, 24, 28-29 above; in view of WO 2017/222593 A1 to Ma et al., published 12/28/2017, filed 12/22/2016, of record in IDS.
Claim 11of ‘189 recites a leader sequence. Prior to the effective filing date of the instantly claimed invention, Ma discloses a CAR polypeptide comprising signal peptide, an antigen recognition domain, a hinge region, a transmembrane domain, a co-stimulatory domain, and a signaling domain. Page 31, lines 11-13. Ma discloses that the “signal peptide” is equivalent to a “leader sequence”. See page 32, lines 5-6. Ma discloses that the signal peptide (“leader sequence”) is CD8a or CD8b (page 34, lines 16-28), and further that the antigen recognition domain (“extracellular domain”) includes APRIL or a fragment thereof (page 37, lines 8-14). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a leader sequence, as recited in the claims of ‘189, with a CD8 leader sequence, as taught by Ma, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633